Citation Nr: 1739015	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-20 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a jaw disability, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for a right shoulder disability, and if so, whether the reopened claim should be granted.  

3.  Entitlement to service connection for a thoracolumbar spine disability.  

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a right hip disability.    

7.  Entitlement to service connection for a right finger disability.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

All issues other than whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a jaw and right shoulder disability are addressed in the REMAND that follows the ORDER section of this decision.






FINDINGS OF FACT

1.  A February 1998 Board decision denied the claims of entitlement to service connection for a jaw and right shoulder disability; the Veteran did not appeal those denials, and thus, they are considered final.

2.  Evidence received subsequent to the February 1998 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a jaw disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

As noted above, the Board denied service connection for a jaw and right shoulder disability in a February 1998 decision, based on a determination that the evidence submitted did not justify a fair belief that the claims were plausible.  The Veteran did not appeal the denials or submit any pertinent evidence within the appeal period.  Thereafter, in July 2010 and September 2011, the Veteran initiated claims to reopen his previously denied claims.  

The evidence of record in February 1998 consisted of the Veteran's statements, service treatment records (STRs), post-service private treatment records, and the results of two VA examinations conducted in February and March 1996.  

The evidence received after the expiration of the appeal period includes additional statements from the Veteran and his representative, as well as additional outpatient treatment records from the Gainesville VAMC, private treatment records from Southeastern Rehab, Central Florida Orthopaedics, the X-ray and Imaging Center, and the Surgery Center, and a medical article addressing temporomandibular joint (TMJ) dysfunction.  The Veteran has also provided a private medical opinion from Dr. T.C.  In particular, the Veteran has advanced new theories of causation for his current right shoulder disability.  Specifically, the Veteran has asserted his disability may have resulted from a May 2004 fall, at which time he may have been on active duty.  In addition, the Veteran has submitted additional statements and post-service treatment records indicating his right shoulder disability may have resulted from his work as a communications and cable systems lineman while stationed at Fort Hunter Liggett.  Specifically, the Veteran asserted his military occupation required him to climb poles, carry large spools of wire, dig holes for telephone poles, and work overhead for long periods of the day.  The Veteran has asserted he initially experienced significant pain in his shoulder at that time.  Further, the Veteran also submitted an article in November 2016, which indicates some people may develop TMJ dysfunction as a result of dental work.  In his initial claim, the Veteran asserted his extensive dental work in service may have been the cause of his current disability.  This article provides additional probative evidence tending to support the Veteran's prior assertions.  The above-noted evidence, when viewed in the light most favorable to the Veteran, assists in establishing previously missing elements of his claims for service connection.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claims is warranted.  


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a jaw disability is granted.

New and material evidence having been presented, reopening of the claim for service connection for a right shoulder disability is granted.



REMAND

Missing Military Records

By way of a brief background, the Board notes the Veteran has initiated a claim for service connection for right shoulder, thoracolumbar spine, cervical spine, right hip and left hip disabilities, which he claims derive from a fall from a cherry-picker ladder truck in May 2004.  The Veteran has provided medical evidence corroborating the fall.  In addition, both a November 2010 VA examiner and private physician have concluded the Veteran's currently claimed disabilities are likely the result of his fall.  The Veteran acknowledges that at the time of the injury he was performing work for his civilian employer; however, he asserts that in December 2003 he received orders to active duty in support of Operation Enduring Freedom.  In support of his contention, the Veteran has submitted official orders from the 81st Army Regional Readiness Command indicating his Reserve Component had been selected for active duty for a period of 545 days.  The Veteran asserts that he reported as instructed, but at some point during his in-processing and training he underwent an audiological examination, which revealed deficiencies in his hearing.  The Veteran has indicated that he was thereafter sent home, and instructed to continue performing his civilian employment, pending an audiological retest.  The Veteran has reported that during this time he was maintained on active duty status.  However, a review of the Veteran's November 2003 orders indicates that if upon reporting for duty, the Veteran failed to meet deployment medical standards he may have been released from active duty.  It is unclear what the Veteran's official status was at the time of the May 2004 accident.  

To date, the RO has not obtained a DD-214, Certificate of Release or Discharge from Active Duty, from the Veteran or National Personnel Records Center (NPRC).  Pursuant to 38 C.F.R. § 3.6, active military, naval, and air service is defined as active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.

To date, the RO has not obtained a complete copy of the Veteran's service treatment records (STRs), DD-214, or official military personnel file (OMPF) for his period of military service commencing in December 2003.  Further the RO has not drafted a formal finding of unavailability for the record indicating all efforts to obtain those records have been exhausted and additional attempts would be futile.  Since the missing STRs and OMPF are necessary to determine whether the Veteran's May 2004 injury was incurred during a period of active duty, or active/inactive duty for training, the Board finds all indicated development to obtain those records must be accomplished.

Missing VA examination

Next, the Board notes the Veteran underwent a VA examination to assess his right and left hand disabilities on May 1, 2013; however, this record has not been associated with the Veteran's electronic claim file.  Since the missing record discussed above could contain evidence relevant to the rating assigned for the service connected left ring finger fracture, as well as material evidence in relation to the Veteran's claim for service connection for his right index finger fracture, these issues cannot be decided at this time.

Service Connection Claims

Finally, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, a medical opinion addressing the Veteran's claimed TMJ disorder has not been obtained.  A review of the Veteran's outpatient treatment notes from the Gainesville VAMC indicates he has been treated for a TMJ disorder.  The Veteran's STRs do not indicate he was diagnosed with this disability in service; however, they do show the Veteran underwent significant dental restoration in service.  The Veteran has asserted that his current TMJ disorder may be the result of his dental work in service.  In support of his claim, the Veteran provided an internet article in November 2016, which indicates some people develop TMJ disorders following dental work that requires the jaw to be held open for extended periods of time.  Based on the foregoing, the Board finds an examination with medical opinion is necessary to address this matter.  Since the above-noted issues may bear upon the issue of entitlement to a TDIU rating, that issue must be held in abeyance at this time.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Request from the National Personnel Record Center (NPRC), the Veteran's former Reserve Unit, or other appropriate source, the Veteran's complete official military personnel file (OMPF), DD-214, and service treatment records (STRs), to determine whether any additional service records are available for the Veteran's claimed active duty period commencing on December 7, 2003.  If any requested records are deemed unavailable, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to specifically include any more recent treatment records related to the claimed disabilities, as well as the Veteran's May 1, 2013 VA hand examination report.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed TMJ disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's TMJ disorder at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his dental treatment therein.    

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


